Citation Nr: 1203288	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The appellant has no recognized periods of military service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

On his July 2010 VA Form 9, the appellant requested a personal hearing before a member of the Board.  He subsequently withdrew this request prior to any such hearing being held.  

In March 2011, the Veteran testified before a Decision Review Officer seated at the RO.  A written transcript of that hearing has been added to the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no requisite military service, to include as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States.



CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence he is expected to provide.  

Nevertheless, in Manning v. Principi, 16 Vet. App. 534 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc)), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  In the case at hand, the service department has certified that the appellant did not have the requisite military service to qualify for the benefits at issue.  Under the circumstances, there is no possibility that the appellant's claim for benefits might be substantiated.  Accordingly, further consideration of the provisions of the VCAA is not necessary in this case.  

In the circumstances of this case, a remand to have the RO take additional action would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to a claimant are to be avoided).  The VA has satisfied any obligation to notify and assist the claimant in this case.  Further development and further expending of VA's resources is not warranted.  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of this issue at this time is warranted.  

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009 (Act), Pub. L. No. 111-5, Section 1002.  In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.  

Section 1002(d) of the Act provides that a person is eligible for the payment if he or she had qualifying service defined as service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable.  

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

Regarding the period of recognized service, the Board notes that there is an apparent conflict between 38 C.F.R. § 3.41, which states that, for Philippine service, "the period of active service will be from the date certified by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides that a claimant may show service by submitting certain documents "without verification from the appropriate service department".  The Court has found, however, that VA may accept U.S. service department documents or seek certification of service, but once certification is received, VA is bound by that certification.  See Palor v. Nicholson, 21 Vet. App. 235 (2007), reconsideration of 21 Vet. App. 202 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Capellan v. Peake, 539 F.3d 1373 (2008), found that VA must ensure that service department certifications as to whether an individual served in the U.S. Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.

In the present case, an August 2009 statement from the National Personnel Records Center (NPRC) indicated that the appellant had no recognized service as a member of the Philippines Commonwealth Army or the recognized guerillas in the service of the U.S. Armed Forces.  Upon a second request for certification, the NPRC again confirmed in November 2010 that no records of recognized service as a member of the Philippines Commonwealth Army or the recognized guerillas in the service of the U.S. Armed Forces were available for the appellant.  

In support of his claim, the appellant submitted a May 1946 extract of a discharge order from Army Headquarters, Commonwealth of the Philippines.  Despite this documentation, however, the appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  This document fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as it is not an official document of the appropriate United States service department, but rather a document from the Philippine government.  As such, this document may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  The Board notes that the second request, submitted to the NPRC in November 2010, for certification of the appellant's service was accompanied by this document; nevertheless, the NPRC again confirmed the appellant's lack of qualifying service.  Additionally, a submitted photograph of the Veteran in a military uniform is also not sufficient evidence under 38 C.F.R. § 3.203 to establish verified service.   

Significantly, and as noted above, VA is bound by service department determinations regarding what constitutes service in the Armed Forces of the United States.  The NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, and this verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  Should the appellant believe there is reason to dispute the report of the service department or the content of military records, he should pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  While the Board is aware of the Veteran's testimony that he served alongside U.S. soldiers during World War II, VA is nevertheless bound to follow the certifications by the service departments with jurisdiction over United States military records.  

Based upon the record in this case, the appellant had no requisite service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Therefore, legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.   



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


